Citation Nr: 1453110	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to October 1969.

These matters come to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in October 2009, a statement of the case was issued in July 2011, and a substantive appeal was received in August 2011.

The issues of entitlement to service connection for bilateral hearing loss and skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence shows that the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service personnel records reflect that the Veteran had one year of active service in the Republic of Vietnam and served as a construction mechanic.  

The Veteran asserts that he has tinnitus due to active service. At the August 2009 VA examination, he reported that he has had longstanding tinnitus that is constant.  The Veteran testified that he has experienced ringing in his ears since service.  T. at 6.  

The Board concedes that the Veteran experienced acoustic trauma during active service, as such is consistent with his duties.  As detailed, the Veteran asserts that he has experienced tinnitus since service.  The Board finds his account credible.  Accordingly, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Bilateral hearing loss

As detailed above, the Board concedes that the Veteran experienced acoustic trauma during active service.  

The Veteran's enlistment examination reflects hearing loss in the right ear at 3000 and 4000 decibels and hearing loss in the left ear at 4000 decibels.  On separation, a whispered voice test was normal; audiometric testing was not conducted.  

The August 2009 VA examiner opined that the Veteran's hearing loss is less likely as not due to acoustic trauma in service.  The examiner did not provide a specific rationale, rather the examiner stated that the basis for the rationale was her clinical experience and evidence reviewed in the records and provided by the Veteran.

In light of the notations of hearing loss noted on entrance, the Veteran should be afforded a VA examination to assess whether his pre-existing hearing loss was aggravated by active service.  38 U.S.C.A. § 1153.

Skin disability

The Veteran asserts that he has skin disabilities due to his active service, to include exposure to herbicides during service.  His service personnel records reflect that the he served in Vietnam during his period of honorable service during the applicable time period, and thus he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

In August 2009, the Veteran underwent a VA examination wherein the examiner diagnosed melanoma, right forearm, treated with excision, with no evidence of recurrence.  The examiner did not provide an etiological opinion and also did not acknowledge the skin diagnoses reflected in the private and VA treatment records.  Specifically, a September 2007 private treatment record reflects a diagnosis of prurigo nodules; October 2007 private treatment records reflect diagnoses of residual melanoma in situ, and that a solar keratosis on his right cheek was noted on his prior visit; and, a February 2008 private treatment record reflects diagnoses of melanoma in situ; lichen simplex chronicus; and, seborrheic keratosis.  An April 2009 VA treatment record reflects a diagnosis of contact dermatitis.  In October 2011, he underwent a biopsy of two small squamous cell carcinomas of the left arm and chest.  

The Veteran should be afforded a new VA examination to assess the nature and etiology of his skin disabilities.

On Remand, updated treatment records from the Portland VA Medical Center (VAMC) for the period from December 6, 2012 should be associated with the claims folder.  


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder updated treatment records from the Portland VAMC for the period from December 6, 2012.  

2.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA audiological examination in order to determine the nature and etiology of his current bilateral hearing loss.  The claims and Virtual folders must be reviewed in conjunction with the examination.  

The examiner is notified that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

Please state whether any pre-existing bilateral hearing loss disability clearly and unmistakably did NOT undergo a permanent increase in disability during his period of active service beyond any natural progress.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed skin disability.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should opine whether a skin disability is at least as likely as not (a 50 percent or higher degree of probability) due to active service, to include herbicide exposure?  

Consideration should be given to all diagnoses of record.

The examiner should be made aware that it is presumed that the Veteran was exposed to herbicides during active service in Vietnam.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report.  The examiner should explain why an opinion cannot be offered.

4.  If entitlement to service connection for bilateral hearing loss and skin disability remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


